Case 5:18-cv-00208-FMO-KK Document 41-8 Filed 08/19/19 Page 1 of 1 Page ID #:293


  From:                  Sara Gunderson
  To:                    "M R-N"
  Subject:               RE: Love v. Cardenas (Settlement Documents)
  Date:                  Thursday, October 11, 2018 1:27:36 PM
  Attachments:           Stipulation for Judgment (District Court).doc
                         image001.jpg
                         CONF SET K (Payment Plan for Cardenas).doc


  Here is the attached document. The 180 days for remediation has been changed to 365 days. If you have any questions, please let me know. Thanks, Sara

  From: M R-N [mailto:monyrod760@gmail.com]
  Sent: Thursday, October 11, 2018 11:22 AM
  To: Sara Gunderson <sarag@potterhandy.com>
  Subject: Re: Love v. Cardenas (Settlement Documents)

  Yes please thank you.


  On Thu, Oct 11, 2018 at 10:23 AM Sara Gunderson <sarag@potterhandy.com> wrote:

    Yes, I’ll change it to one year and resend the documents. Does that work?

    From: M R-N [mailto:monyrod760@gmail.com]
    Sent: Wednesday, October 10, 2018 8:06 PM
    To: Sara Gunderson <sarag@potterhandy.com>
    Subject: Re: Love v. Cardenas (Settlement Documents)

    Sara, thank you for sending it over I noticed it dates the repairs have to be completed within 120 days, my father can not commit to that as we have no
    approximate time line from the City. I definitely don’t think it would be that long but we don’t want to take any chances, already it was presumed it’ll
    be a couple of weeks for everything initially to be approved but the City, and already it’s been months. Is there a way to change that before he signs?

    Please advise.


    On Wed, Oct 10, 2018 at 7:57 AM Sara Gunderson <sarag@potterhandy.com> wrote:
     Mr. Cardenas,

      During our meeting on October 8, 2018, Defendant Cardenas and the plaintiff agreed to certain terms of a global settlement agreement. The
      settlement documents are attached. Thank you for your timely review and signatures. The documents may be signed by ink and scanned and emailed
      back to us, or you may use docu-sign, as we discussed in the meeting on Monday.

      If you have any questions, please let me know.

      Best,
      Sara

        Sara Gunderson
        Attorney
        SaraG@PotterHandy.com
        Ph: (858) 375-7385
        Fx: (888) 422-5191
        POTTER HANDY, LLP
        Mailing Address:                                   PH-BUILD3.png
        P.O. Box 262490
        San Diego, CA 92196-2490
        Delivery Address:
        9845 Erma Road Suite 300
        San Diego, CA 92131
        The information contained in this email may be confidential and/or legally privileged. It has been sent for the sole use of the intended recipient(s). If the reader of this message is not an intended recipient, you are hereby notified that any
        unauthorized review, use, disclosure, dissemination, distribution, or copying of this communication, or any of its contents, is strictly prohibited. If you have received this communication in error, please reply to the sender and destroy all
        copies of the message. To contact us directly, send to info@potterhandy.com. Tax Opinion Disclaimer: To comply with IRS regulations, we advise that any discussion of Federal tax issues in this E-mail was not intended or written to be
        used, and cannot be used by you, (i) to avoid any penalties imposed under the Internal Revenue Code or, (ii) to promote, market or recommend to another party any transaction or matter addressed herein.




    --
    Sent by M.Rodriguez

  --
  Sent by M.Rodriguez
